Applicant's request for reconsideration of the finality of the rejection of the last Office action is persuasive and, therefore, the finality of that action is withdrawn.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-3, 5, 8, 9, 11-13, 24, 25, 28, 29 and 30 are pending in the Claim Set filed 5/25/2021.
Claims 4, 6, 7, 10, 14-23, 26 and 27 are cancelled.
Applicants elected Group I: claims 1-3, 5, 8, 9, 11-13, 24 and 25, and the following species: a water-insoluble polymer: a polyvinyl butyral resin; volatile substance: ethanol; and, conductivity controlling agent: a cationic surfactant, in the reply filed on 11/04/2020. Further, claims 28-30 are of Group I. 
Herein, claims 1-3, 5, 8, 9, 11-13, 24, 25, 28, 29 and 30 are for examination to the extent that they read on the elected species.
The following office action contains NEW GROUNDS of Rejection.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1/14/2022 has been considered by the examiner and an initialed copy of the IDS is included with the mailing of this office action.

Withdrawn Rejections

The rejection of claims 1-3, 5, 8, 9, 11-13, 24, 25, 28, 29 and 30 under 35 U.S.C. 103(a) as being unpatentable over Doug et al (US20130058880) in view of Yener et al (Electrospinning of polyvinyl butyral in different solvents, e-Polymers, p.1, May 2013), Heiskamem et al (US 20100015460), Rabe et al (USP 6531142, cited in IDS filed 10/07/2019) and Yamaguchi et al (USP 7823809) is withdrawn in favor of the NEW GROUNDS of rejection set forth below.


NEW GROUNDS of rejection

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at  
   issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating
   obviousness or nonobviousness.



Claims 1-3, 5, 8, 9, 11-13, 24, 25, 28, 29 and 30 are rejected under 35 U.S.C. 103(a) as being unpatentable over Fukuda et al (WO 2017/082179, citing US 20180317627 as an English Translation) [Fukuda] in view of Doug et al (US20130058880, of record) [Doug], Stankus et al (US 20090035381) [Stankus], Yener et al (Electrospinning of polyvinyl butyral in different solvents, e-Polymers, p.1, May 2013, of record) [Yener] and Rabe et al (USP 6531142, cited in IDS filed 10/07/2019, of record) [Rabe].
Regarding claims 1-3, 5, 8, 9, 11-13, 24, 25 and 28-30,
Fukuda teaches a method of providing a continuous filament having a length at least 100 times the thickness (reads on Instant Claim 28) on a target object by electrostatic spraying using an electrostatic device holdable by a human hand comprising spraying a volatile substance (solvent), e.g., ethanol in 55 to 96 mass %, and a water insoluble polymer, e.g., polyvinyl butyral resin in 6 to 40 mass %, and a surfactant in 0.1 to 30 mass % and 

    PNG
    media_image1.png
    313
    381
    media_image1.png
    Greyscale

identical to the electrospraying device in Fig. 2 of Instant Drawings filed 10/07/2019.
Fukuda teaches that the film is formed by the use of the electrostatic spray device that is preferably a porous discontinuous film made up of deposited continuous filaments. A film having such a porous form is advantageous in that it is an aggregate that can be handled as single sheet, characteristically very soft, less likely to disintegrate even with a shearing force applied thereto, and highly conformable to the body movement. The porous film also has the advantage of excellent dissipation of sweat from the skin. The porous film also has the advantage of ease of removal. In contrast, a poreless continuous film is not easy to strip off and has so poor sweat dissipation as to cause skin over hydration easily and the spray composition in the form of fiber (filament) reaches the skin in a charged state, since the skin is also charged, the fiber adheres tightly to the skin by electrostatic force. Because the surface of the skin has a very fine-scale roughness (texture), the adhesion of the film to the skin is ensured by the anchoring effect of such a surface roughness [0090-0091]. 
Fukada teaches in forming a film composed of deposited fiber, the thickness of the fiber in terms of circle equivalent 
Fukuda differs from the claims in that the document does not teach that the surfactant is a cationic surfactant or that a cationic surfactant is a conductivity controlling agent to control the conductivity of the composition to 8 μS/cm or more and c300 μS/cm or less.
However, Doug, Stankus, Yener and Rabe, as a whole, cure the deficiencies.
Doug teaches a sprayable composition provided in method of preparing a film on a skin, comprising applying a sprayable composition comprising a film forming polymer, e.g., polyvinyl butyral (PVB), in about 0.1-60% wt/vol % ([0010]; [0050-0051]; [00117-0119]; claim 15) and benzothonium chloride in about 0.85 wt% (i.e., quaternary ammonium salt, reads on cationic surfactant). Further, Doug teaches that composition comprises a solvent, e.g., water and ethanol ([0052]; [0154]); [0160]; Example 6, [0202]). (See Abstract; [0013]; [0098]; [0176]; Doug teaches a composition comprising ethanol 100 mL, 2 gm PVB and benzothonium chloride 0.85% in Example 6, [0202}; claims 1, 2, 13, 14 20-22, 36-38; 42; 45). Doug teaches that when ethanol is used as the solvent the film forms quickly in a matter of seconds via ethanol evaporation [0102].

Notably, a compound cannot be separated from its properties, regardless of what type of excipient it is classified as. Applicant's attention is directed to MPEP 2112.01 II, which discloses ‘Products of identical chemical composition cannot have mutually exclusive properties. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemica1 structure, the properties Applicant discloses and/or claims are necessarily present. In this case, benzalkonium chloride will retain its properties regardless of whether it is called an antibacterial agent, a surfactant or a conductivity controlling agent. A skilled artisan would for all practical purposes expect that the functionality of benzalkonium chloride would remain consistent.
Yener teaches effects of concentration and solvents on electrospun polyvinyl butyral (PVB) nanofibers using a solvent such as isopropanol, n-butanol, dimethyl formamide, ethanol and acetic acid, wherein the fiber diameter and morphology can be controlled by the solvent (Abstract; Fig. 1 on p.2). Yener teaches electrospinning provides fibers having diameters of 
Rabe teaches stabilized electrostatically-sprayable topical compositions and methods of treating the skin by electrostatic application of the compositions containing a mixture of (i) film forming polymeric materials comprising a water-insoluble polymer in about 0.5-20% by weight (col.9, lns.33-67; col.10, lns.13-52), i.e., a water-insoluble polymer having a film forming ability; (ii) a conductive material in about 7-70% by weight, for example, ethanol (alcohol) (col.5, lns.14-55), i.e., a volatile substances, (iii) water, preferably less than about 1% by weight (col.5, lns.56-65); (iv) a liquid insulating material, wherein the compositions may have a resistivity of about 0.01 2 of skin to about 12 mg composition/cm.sup.2 of skin (col.14, lns.11-60).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the method of providing a continuous filament on a target object by electrostatic spraying using an electrostatic device holdable by a human hand comprising spraying a water insoluble polymer, e.g., polyvinyl butyral resin, and ethanol, a surfactant and water as taught by Fukuda to further comprise a cationic surfactant such as benzothonium chloride, wherein it would have been well within the purview of one of ordinary skill in art to optimize the amount of benzothonium chloride to function as a conductivity controlling agent in order to control the conductivity of the composition to 8 μS/cm or more and c300 μS/cm 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the elements as claimed by known methods with no change in their respective functions, and the combination yielding nothing more than predictable results.
It would have been obvious for one of ordinary skill in the art to provide instantly claimed invention and one of ordinary skill would have had a reasonable expectation of success in producing the claimed invention. Therefore, in the absence of evidence to the contrary, the invention as a whole would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, as evidenced by Fukuda, Doug, Stankus, Yener and Rabe, as a whole.



Response to Arguments
	Applicants argue that the use of a "conductivity controlling agent" is not disclosed in the cited references. The presence of the conductivity controlling agent serves to control the conductivity, thus enabling controlling the amount of charge during spinning. Further, the conductivity range as defined in the present invention achieved good spinning in both low and high humidity. Namely, the presence of a
conductivity controlling agent serves to stabilize spi1ming and provides excellent formation of a fibrous membrane.

The examiner respectfully disagrees with Applicants, BECAUSE a compound cannot be separated from its properties, regardless of what type of excipient it is classified as. Applicant's attention is directed to MPEP 2112.01 II, which discloses ‘Products of identical chemical composition cannot have mutually exclusive properties. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemica1 structure, the properties Applicant discloses and/or claims are necessarily present. In this case, benzalkonium chloride will retain its properties regardless of whether it is called an antibacterial agent, a surfactant or a conductivity controlling agent. Also, it would haven obvious to include benzalkonium chloride in the formulation as taught by Fukuda, Doug, Stankus, Yener and Rabe, as a whole, to provide continuous filaments, wherein a skilled artisan would expect that it would necessarily follow that the 


	Applicants argue that Yener nor does Rabe make obvious water.
Applicant’s arguments have been fully considered but they are not persuasive, BECAUSE Fukuda and Doug teachings comprise water and ethanol in their teachings as described above. Applicant is reminded that obviousness does not require absolute predictability, In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976). Furthermore, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of the teachings of Fukuda, Doug, Stankus, Yener and Rabe, as a whole. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Accordingly, the instant 103 rejection is based on the combined teachings of Fukuda, Doug, Stankus, Yener and Rabe, as a whole, where there is no unobvious distinction between the structural and functional characteristics of the claimed composition and the composition of the prior art. 

Applicants argue that in the present invention, electrostatic spinning technology is used to form ultrafine fibers.

Applicant’s arguments have been fully considered but they are not persuasive, BECAUSE Fukada teaches in forming a film composed of deposited fiber, the thickness of the fiber in terms of circle equivalent diameter is preferably 10 nm or greater, more preferably 50 nm or greater, preferably 3000 nm or smaller, which makes obvious the limitations of Instant Claim 30).

Conclusions
No claim is allowed.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thurman Wheeler (telephone number): (571)270-1307. The examiner can normally be reached on 11:00 a.m. – 7:00 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Blanchard can be reached on (571)272-0827. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/T.W./

/MATTHEW P COUGHLIN/Primary Examiner, Art Unit 1626